PER CURIAM.
This is the appeal of the deputy commissioner’s order which awarded attorney’s fees to Colquitt following a partially successful defense in a modification proceeding. Colquitt was originally awarded permanent total disability benefits as a result of injuries sustained as an employee of Jack *725Lawrence Contractor, Inc. On March 14, 1979, the appellants moved to modify the previous award based upon an alleged change in the claimant’s condition or, alternatively, upon mistake of fact. On September 25,1979, the deputy commissioner modified the original order by requiring payment of benefits based upon a fifty percent (50%) permanent disability rating. The deputy commissioner subsequently awarded Colquitt attorney’s fees.
Colquitt’s attorney was successful to the extent that the benefits were only reduced by fifty percent (50%). Attorney’s fees are appropriate in these circumstances. Jackson v. Hallandale Beach Citgo, IRC Order 2-3710 (1979). Accordingly, the order is affirmed.
MILLS, C. J., and McCORD and THOMPSON, JJ., concur.